DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 6, 11, and 13 allowed.
Claims 4, 10, and 14 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103, however they are objected to for formalities (see claim objections, below).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to Figure 12.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner acknowledges that current amendments to Figure 12 overcome the basis of objection to Figure 12 detailed in the prior office action.  However, the drawings stand objected to due to issues with Figure 1A (see drawing objection, below).  The objection is maintained.

Applicant’s Second Argument:  Objection to the specification should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Claim 4 has been amended to include the subject matter of claim 8 and claim 10 is allowable in view of current amendments to claim 10.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully notes that although claims 4 and 10 are currently free from prior art-based rejections, they objected to for formalities (see claim objections, below).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 51c and 51d as depicted in Figure 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 includes a space between the word “holes” and the semi-colon at the end of line 6.  This space should be removed.  
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation “a flat floor support.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the flat floor support.”
Claim 14 is objected to because of the following informalities:  Claim 14, line 11 recites the limitation “the housing.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the cuff housing assembly.”
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters:  Drawing and claim objections, detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

/F Griffin Hall/           Primary Examiner, Art Unit 3732